Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fitting of the adapter limiting a torque transferred between the handpiece and the adapter must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 16, 19, and 22 are objected to because of the following informalities:  “an axis of said mount not parallel to an axis of said fitting” is believed to be in error for –an axis of said mount is not parallel to an axis of said fitting-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of handpiece having a chuck “not configured to hold said fitting of the endodontic file” is not supported in the originally filed specification. It is noted that support for negative 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-2, 9-10, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of the claims the applicant claims that the “fitting on the adapter is configured to limit a torque transferred form said handpiece to said fitting”. It is unclear what structure functions to perform this. It is noted that the applicant briefly mentions in the specification in par. 60 “Alternatively or additionally, an endodontic adapter may include an intrinsic torque limiter “for example part of a shaft of the adapter may allow rotation between an attachment to the handpiece and a mouth for the file”, however, there is no mention of how the structure works or no illustrations showing the structure that can work as disclosed. It is noted that standard non-rotation fitting are illustrated and discussed in detail in the drawings. If is further unclear how the torque limiting of claim 23 work with mount as claimed, such that the mount is disclosed as limiting the torque also. 
With respect to claims 2-3 and 9-10 is it noted that the applicant has claimed in each independent claim that the adapter is configured to limit the torque, therefore, it is unclear if the limited torque in each of claims 2-3 and 9-10 is the same as that of the independent claims or different. For examination purposes, it is being interpreted as the same, however, the applicant should amend the claims to clarify. 
With respect to claim 20, it is noted that the applicant has claimed the flange “on the fitting” and that the fitting is on the proximal end of the adapter while the mount is on 
With respect to claim 13, it is noted that the limitation “said system” is not given proper antecedent basis. For examination purposes, the limitation is being interpreted as the adapter being configured to limit torque within the range.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 10-13 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Victor et al. (2016/0346909).
Victor discloses an adaptor for use of a dental handpiece for rotation an endodontic file (see detailed explanation below regarding the functional use of the device) comprising a fitting 40/50 on a proximal end thereof for a chuck of the dental handpiece (pars. 26, 44, figs. 1-3), a mount 24 on a distal end thereof including a cavity 30 configured for reversibly inserting a fitting on the endodontic file to hole the endodontic file, and said adaptor configured to transmit a transmitted torque from the handpiece to the endodontic file and to limit the transited torque (see abstract, figs. 1-3, 
Victor further teaches with respect to claim 10, the mount is configured to limit a torque transferred from said adaptor to said endodontic file (see abstract, parts. 25-26).
Victor further teaches with respect to claim 11, wherein said mount includes a friction fitting (par. 55, abstract).
With respect to claim 12, further comprising a flange 120 on the fitting.
 With respect to claim 13, further comprising the adapter being configured to limit the torque applied to the file to less than .01 N.cm (see par. 56, specifically .007N.m, which is .00007n.cm, therefore it is less and meets the functional limitations). 
With respect to claim 20, further comprising the mount extending from the flange 120 (see fig. 3) or in the alternative the mount is entirely inside the flange (see fig. 8, .  

Claim(s) 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cantlon (10,391,616).
Cantlon discloses an adaptor capable of use in an endodontic procedure (see detail explanation below) comprising a fitting 40 for a dental handpiece chuck and a mount 114 for an endodontic file positioned eccentrically with respect to said fitting (see fig. 2) and wherein the adaptor is configured to be connected and disconnected to the handpiece and the mount is configured for the endodontic file to be inserted and removed therefrom (see fig. 2). While it is noted that Cantlon does not specifically teach the adaptor for use in an endodontic procedure using a dental handpiece or endodontic file, it is noted that the limitations are functional and therefore the structure only has to be capable of functioning as claimed. It is noted that the prior art teaches the use of a standard hand drill (col. 3, ll. 44-48), therefore, the relative size is known and while it may be larger than for use on an endodontic procedure for a human, the device is capable of use for an endodontic procedure on a large animal that would require larger tools. Therefore, since the prior art teaches the structure as claimed that is capable of use as claimed, the claimed limitations are met.   
Cantlon further teaches with respect to claim 18, wherein the axis of the mount is offset in relation to the axis of the fitting (see fig. 2).
Cantlon further teaches with respect to claim 19, wherein the axis of the mount is not parallel to the axis of the fitting (see fig. 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (2011/0212413) in view of Victor et al. (2016/0346909).
Becker teaches a system for endodontic procedure comprising an endodontic file 10 including a fitting 16 for holding and spinning the file, a high torque dental handpiece 52 having a chuck (see fig. 8, such that the handpiece is for rotation the file, therefore, it obviously has a chuck to accept the tool). Becker teaches the invention as substantially claimed and discussed above, however, does not specifically teach the chuck is not configured to hold the fitting on the endodontic file, an adaptor including a fitting on a proximal end thereof configured to be held by said chuck, a mount on a distal end thereof including a cavity configured for reversibly inserting said fitting of the endodontic file to hold said fitting of the endodontic file, said adapter configured to transmit a transmitted torque from said handpiece to said endodontic file and to limit said transmitted torque.  
Victor teaches a system comprising a high torque handpiece, having a chuck not configured to hold a fitting (such that the chuck is not configured to hold fitting 26), an adaptor including a fitting 40/50 on a proximal end thereof configured to be held by said chuck (pars. 26, 44), and a mount 24 on a distal end thereof including a cavity 30 
With respect to claim 6, Becker teaches the dental handpiece is configured for rotating at a rate of 6000 RPM (par. 38). While the specific range of 1000-6006 is not taught, the current invention teaches a variety of ranges and using standard handpieces, therefore, the specific range is determined to be a design choice based on the desired outcome and needs of the patient.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Becker/Victor to provide a handpiece to rotate the adapter within the claimed range in order to provide the desired outcomes of the treatment and since the speeds are well known in the art as disclosed by the applicant. 
Becker teaches the invention as substantially claimed and discussed above, however, does not specifically teach the mount is configured to limit a torque transferred from said adapter to said endodontic file and the mount includes a friction fitting.    
Victor further teaches with respect to claim 3, the mount is configured to limit a torque transferred from said adaptor to said endodontic file (see abstract, parts. 25-26) and with respect to claim 4, wherein said mount includes a friction fitting (par. 55, abstract). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the endodontic system taught by Becker with the torque limiting adaptor of the orthopedic system (pars. 4, 8 of Victor) of Victor in order to provide the magnitude of the torque limit to be consist using any handpiece. Such that the torque limit is provided between the designs of the fitting and adaptor (see pars. 55-56 of Victor) and not just between a standard chuck and fitting, therefore, the adaptor provides the magnitude of the torque limiting being consistent and determined within a predetermined range during manufacture.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (2011/0212413) in view of Victor et al. (2016/0346909) as applied to claim 1 above, and further in view of Scribner (3,208,316).
Becker/Victor teaches the invention as substantially claimed and discussed above, however, does not specifically teach the fitting of the adapter is configured to limit a torque transferred between said handpiece and the adaptor.
Scribner teaches a device wherein the fitting of the adapter 13 (such the end of the shaft 13 within the handle is the fitting and the end with tool 15 in the bore is the mount) is configured to limit a torque transferred between said handpiece 11 and the adaptor (col. 1, ll. 57-61, col. 3, ll. 1-18). It would have been obvious to one having .  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victor et al. (2016/0346909) as applied to claim 8 above, and further in view of Scribner (3,208,316).
Victor teaches the invention as substantially claimed and discussed above, however, does not specifically teach the fitting of the adapter is configured to limit a torque transferred between said handpiece and the adaptor.
Scribner teaches a device wherein the fitting of the adapter 13 (such the end of the shaft 13 within the handle is the fitting and the end with tool 15 in the bore is the mount) is configured to limit a torque transferred between said handpiece 11 and the adaptor (col. 1, ll. 57-61, col. 3, ll. 1-18). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Victor to provide a torque imitating means on the fitting of the adaptor as taught by Scribner in order to prevent accidental overload in the event of a failure. Such that the torque limiting means of Scribner is in addition to the torque limiting means taught by Victor such that if one means fails, a back limiting means is provided.  

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victor et al. (2016/0346909) as applied to claim 8 above, and further in view of McGuire (5,464,407).
Victor teaches the invention as substantially claimed and discussed above, however, does not specifically teach the axis of the mount is offset in relaxation to an axis of said fitting and an axis of said mount is not parallel to an axis of the fitting.
McGuire teaches with respect to claim 15, an adaptor 20 wherein an axis of the mount 32 is offset in relation to an axis of the fitting 74 (see fig. 1, the two parts are offset such that they are not parallel) and with respect to claim 16 an adaptor 20 wherein an axis of the mount 32 is not parallel to an axis of the fitting 74 (see fig. 1, the two parts are not parallel). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Victor with the offset/angled connection as taught by McGuire in order to allow access to hard to reach places.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (2011/0212413) in view of Victor et al. (2016/0346909) as applied to claim 1 above, and further in view of McGuire (5,464,407).
Becker/Victor teaches the invention as substantially claimed and discussed above, however, does not specifically teach the axis of the mount is offset in relaxation to an axis of said fitting and an axis of said mount is not parallel to an axis of the fitting.
McGuire teaches with respect to claim 15, an adaptor 20 wherein an axis of the mount 32 is offset in relation to an axis of the fitting 74 (see fig. 1, the two parts are offset such that they are not parallel) and with respect to claim 16 an adaptor 20 .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed June 20, 2021 have been fully considered but they are not persuasive. 
With respect to claim 1, the applicant argues that the prior art of Becker does not teach the file being reversibly mounted to the adapter, however, the prior art of Victor has been cited to teach the limitation, therefore the applicants arguments are moot. 
The applicant further argues that the examiner has not demonstrated that Becker solves the problem solved by the current invention, namely making it easier to use a variety of endodontic files with a handpiece not specifically adapted for those files. However, the prior art of Becker teaches using a generic handpiece, therefore, it is noted that Becker does solve the same problem. Further, it is noted that the applicant does not claim any limitations directed towards using a variety of endodontic files on a handpiece. It is noted only a single endodontic file has been claimed.  
The applicant argues that the prior art Victor does not teach the connection for connecting to a dental handpiece and the mount for holding the endodontic file, however, as discussed above in detail, Claim 8 is only claiming the adapter and NOT the dental handpiece and endodontic file. It is noted that the prior art of Victor teaches the adaptor is for use in orthopedic bone cutting procedures (pars. 4, 8) and that the diameter of the element accepted within the mount can be 1 mm (par. 31, standoff diameter). Therefore, it is noted that an endodontic file can be provided with the connection element including sleeve 26 for insertion into the adaptor and meet the .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Schilder has been cited to teach endodontic files having a diameter of 1.4 mm (col. 4, ll. 30-32). The definition of offset has been provided to help understand the interpretation. Such as “an abrupt bend in an object by which one part is turned aside out of line”. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        8/27/2021